         Case 1:20-cv-02405-EGS Document 170 Filed 03/05/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 VOTE FORWARD, et al.,

                                 Plaintiffs,

        v.
                                                        Civil Case No. 1:20-cv-02405
 LOUIS DEJOY, in his official
 capacity as the Postmaster General; and the
 UNITED STATES POSTAL SERVICE,

                                 Defendants.



                       CONSENT MOTION FOR LEAVE TO FILE
                     PLAINTIFFS’ SECOND AMENDED COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 15(a), Plaintiffs respectfully move the Court

for leave to file the Second Amended Complaint attached hereto as Exhibit A.

       The proposed Second Amended Complaint continues to challenge Defendants’ policy

curtailing late and extra trips. It further challenges Defendants’ refusal to implement for the

upcoming 2021 elections the critical ballot handling policies and practices that were utilized in

the Georgia Senate Runoff Elections.

       The proposed complaint also adds new plaintiffs and allegations that underscore the

burdensome and injurious effect of Defendants’ policies and practices on the right to vote in

certain elections in 2021. A number of states—including Pennsylvania, Texas, and New

Mexico—will hold important elections in 2021, including as early as May. These states only

count mail-in ballots received by Election Day or, in the case of Texas, the following day. Thus,

any delays in the delivery of Election Mail would once again threaten to disenfranchise voters,

including the newly added individual plaintiffs, in these states.
         Case 1:20-cv-02405-EGS Document 170 Filed 03/05/21 Page 2 of 2



       Pursuant to Local Civil Rule 7(m), Plaintiffs’ counsel discussed this motion in good faith

with Defendants’ counsel to determine whether Defendants consent to Plaintiffs filing their

Second Amended Complaint. Defendants have advised Plaintiffs in writing that “in the interests

of judicial and party economy, Defendants consent to Plaintiffs’ motion to amend their complaint

and intend to file a fully dispositive motion.” Accordingly, Plaintiffs’ motion for leave should be

granted under Federal Rule of Civil Procedure 15(a)(2), which permits amendments “with the

opposing party’s written consent.”

       WHEREFORE, Plaintiffs respectfully request that the Court grant them leave to amend

their complaint.



                                                          Respectfully submitted,

        Robert D. Fram                                    /s Shankar Duraiswamy
        COVINGTON & BURLING LLP                           Shankar Duraiswamy
        Salesforce Tower                                  Daniel Auten
        415 Mission Street, Suite 5400                    Sarah Suwanda
        San Francisco, CA 94105-2533                      COVINGTON & BURLING LLP
        (415) 591-6000                                    One CityCenter
        rfram@cov.com                                     850 Tenth Street, NW
                                                          Washington, DC 20001-4956
                                                          (202) 662-6000
                                                          sduraiswamy@cov.com
                                                          dauten@cov.com
                                                          ssuwanda@cov.com



Date: March 5, 2021
